Citation Nr: 0809421	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-08 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel







INTRODUCTION

The veteran had active military service from May 1967 to May 
1969.

The present matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota. 

In May 2004, the veteran testified at a hearing at the RO 
before the undersigned; a copy of the transcript is of 
record.

In June 2006, the Board reopened the veteran's claim and 
remanded the reopened claim to the RO for additional 
development.  This having been completed, the issue has been 
returned to the Board for further review. 


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
bilateral hearing loss related to any event or incident of 
his period of active service, nor was sensorineural hearing 
loss diagnosed within a year of discharge from service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service nor may it be presumed to be so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103-5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3102, 3.159, 3.303, 3.385 
(2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and Notify 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in November 2002 and July 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate the claim, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom Hartman v. Nicholson, 
483 F.3d 1311 (Fed Cir. 2007).  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claim and advised of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  The veteran was 
provided with adequate notice of the evidence which was not 
of record, additional evidence that was necessary to 
substantiate the claim, and he was informed of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service treatment records and reports, findings of VA 
examinations, the veteran's testimony before the Board, and 
statements submitted by the veteran and his representative in 
support of the claim.  The Board also notes that this matter 
has been remanded for additional development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II. Factual Background and Legal Analysis 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the case of 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a compensable degree 
within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007), 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, discussed infra.

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the Board notes that the veteran has been diagnosed 
with bilateral hearing loss for VA purposes.  See 38 C.F.R. 
§ 3.385.  The Board will therefore focus on whether the 
veteran's disability was incurred in service or as a result 
of service.  

In this regard, the Board notes that the veteran was exposed 
to hazardous noise in the service.  Specifically, the veteran 
reported that he worked on helicopter engines and was also 
exposed to 8 inch and larger artillery fire, live fire 
exercise, and flights on fixes wing aircraft.  The veteran 
estimates that he was exposed to hazardous noise during 50 
percent of his tour.  

The veteran's service treatment records do not indicate 
hearing loss during the veteran's period of active duty 
service.  While the audiometric findings of the May 1967 
induction examination, and September 1967 and April 1968 
flight physicals show some variance, his separation 
examination in February 1969 indicated normal hearing.  His 
DD Form 214 lists his military occupational specialty as 
helicopter pilot.

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensely v. Brown, 5 
Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002).

The veteran underwent VA examination in January 2003.  The 
audiologist indicated that the veteran's claims file was 
reviewed in connection with the examination.  The veteran 
indicated noise exposure on basic training and active duty 
service, to include working on helicopter turbine engines.  
After service, he was noted to have some occupational noise 
exposure from factory work and some recreational noise 
exposure from hunting.  The veteran indicated that he wore 
hearing protection while hunting.  Upon testing, the veteran 
was indicated to have bilateral hearing loss for VA purposes.  
With respect to a connection to service, the examiner stated 
that "[d]ischarge audiometrics of 2-20-69 demonstrated 
normal hearing by VA standards, bilaterally.  Therefore, 
current hearing loss is not likely related to military noise 
exposure." 

The veteran was also afforded another VA examination dated in 
May 2007.  The audiologist indicated that the veteran's 
claims file was reviewed in connection with the examination.  
The veteran's medical and military histories were noted, to 
include noise exposure in service.  Upon testing, the veteran 
was diagnosed with bilateral hearing loss for VA purposes.  
With respect to whether his hearing loss is related to 
service, the examiner stated that "IT IS NOT as least as 
likely as not that [the] veteran's hearing loss is partially 
due to military hazardous noise exposure and/or acoustic 
trauma."  The examiner then went on to provide a lengthy 
explanation as to why the veteran's hearing loss was not, in 
his opinion, related to military service, and cited to 
medical references in support of his opinion.  He noted that 
audiometric findings of the April 1968 examination in service 
were consistent with a "recoverable temporary threshold 
shift" that usually recovers within hours but may persist 
for several days, depending on the exposure, citing to the 
medical literature.

In this regard, the Board finds that the veteran's claims of 
exposure to acoustic trauma in service are consistent with 
the circumstances of his service as a helicopter mechanic.  
Further, the Board notes that the veteran is service-
connected for tinnitus and also notes that both VA examiners 
found that his tinnitus was likely related to his service.  
However, both recent VA examiners in 2003 and 2007, after 
examining the veteran and his claims file, came to the 
opposite conclusion with respect to his hearing loss, and 
concluded that that it was not likely related to his service.  
Furthermore, the May 2007 examiner supported his conclusions 
with a lengthy and well-supported explanation.

Based on the foregoing, the Board finds that the veteran's 
claim of service connection for bilateral hearing loss must 
be denied.  Here, the Board finds that a preponderance of the 
objective medical evidence is against a finding that the 
veteran's hearing loss is due to his active duty service.  In 
this regard, the Board notes that there is no evidence of 
hearing loss in service and hearing loss was not diagnosed 
until many years later.  In addition the VA examiners that 
examined the veteran and his claims file in connection with 
the claim determined that the veteran's hearing loss was not 
due to his military service.  

Moreover, the Board notes that, the veteran does not meet the 
burden of presenting evidence as to medical cause and effect, 
or a diagnosis, merely by presenting his own statements, 
because as a layperson he is not competent to offer medical 
opinions.  The veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus his statements regarding 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  There is no evidence 
showing, and the veteran does not assert, that he has had 
sufficient medical training to provide competent medical 
evidence as to the etiology of his claimed bilateral hearing 
loss.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed bilateral hearing loss.  The preponderance 
of the evidence is therefore against the appellant's claim of 
entitlement to service connection for bilateral hearing loss.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
bilateral hearing loss is not warranted.




ORDER

Service connection for bilateral hearing loss is denied.  




____________________________________________
D. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


